Reed, J.,
delivered the opinion of the court.
Appellant was convicted on the charge of unlawfully selling intoxicating liquors.
• When the case was called for trial her attorney applied for a continuance on the ground that she was ill, confined to her bed, and unable to attend court. He presented certificates from two physicians showing her illness, and one of the physicians testified in court that she had been suffering with a painful illness, and on *710the day before he examined her and found .that she had a high pulse, subnormal temperature, and. was' in a weakened condition; that from his' examination he did not think that she would be able to attend court on the next day. His certificate, made on the day of the trial, stated that she was not able to attend court on that day, and would not be so able possibly for several days.
From this showing it is clear that appellant was too ill to be present at her trial. The motion for a continuance should have been sustained. Corbin v. State, 99 Miss. 486, 55 So. 43; Haggett v. State, 99 Miss. 844, 56 So. 172; Polk v. State, 64 So. 215.

Reversed and remanded.